— In a proceeding to cancel and expunge of record a mortgage satisfaction erroneously made and recorded, petitioner appeals from a judgment of the Supreme Court, Suffolk County (Gowan, J.), dated December 20, 1982, which denied the application. Judgment reversed, on the law, without costs or disbursements, application granted and mortgage satisfaction canceled and expunged. Petitioner’s application to cancel and expunge the mortgage satisfaction at issue was unopposed. It is uncontroverted that the satisfaction was recorded by mistake, and Special Term so found. The mistake should therefore be rectified (Lumber Exch. Bank v Miller, 18 Mise 127; Krause v Hullar, 135 Mise 837). Gibbons, J. P., Thompson, Gulotta and Boyers, JJ., concur.